Citation Nr: 1820547	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  10-10 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for migraine headaches, to include as due to service-connected joint conditions and sleep apnea.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1986 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In March 2012, the Veteran was afforded a hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  A transcript of that hearing is of record.  The Board notified the Veteran of his right to an additional Board hearing in a January 2018 letter; however, the Veteran waived his right to an additional hearing in correspondence received by the Board that same month.

This matter was previously deferred by the Board in February 2014 until a severance issue involving the Veteran's service-connected ankle conditions was resolved, as that issue was found to be intertwined with the Veteran's claim for service connection for migraine headaches.  The severance issue was resolved by the RO in a June 2015 rating decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA treatment records show the Veteran is currently diagnosed with migraine headaches.  The Veteran asserts his headaches are related to service, or in the alterative are related to his service-connected sleep apnea and joint conditions.  [The Veteran's service-connected 'joint conditions' include left and right knee chondromalacia patella, left and right ankle Achilles tendonitis, degenerative disc disease of the lumbar spine, and fracture residuals of the right ring finger and right distal toe.].

At the Veteran's March 2012 hearing, he testified that his migraine headaches may be related to his sleep apnea and joint pain.  He stated that he remembered having morning headaches in service, but that, at the time, he associated them with daytime somnolence.  He indicated that when he is experiencing "chronic pain," his migraine headaches are triggered.  

Service treatment records are silent for any complaints or treatment for headaches.  Post-service medical records include an April 2009 VA treatment note which indicates that at the time of the entry, the Veteran had been experiencing throbbing frontal headaches about once a week for the past three years (which would have been during active service).  He was assessed with classic migraine with preceding aura.  In a May 2009 VA treatment note, the Veteran indicated that his migraines worsen when his knee pain increases.  

In an August 2009 letter from Dr. W., it was noted that headaches, among other symptoms, is a common symptom associated with obstructive sleep apnea.

The Veteran is competent to report the nature and onset of headache symptoms; however, he is not competent to establish the etiology of his migraines.  A medical opinion would be helpful in this regard.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  On remand, the Veteran should be provided an opportunity to identify any additional, relevant evidence.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any private medical providers that may have records relevant to his claim that are not already of record.  Obtain and associate with the claims file any non-duplicative, relevant outstanding VA or private treatment records concerning the issue on appeal. 

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his migraine headaches.  The entire claims file, to include a copy of this Remand, must be reviewed in conjunction with the examination.  For each diagnosed headache disability, to include migraines, the examiner is asked to answer the following questions: 

A) Is it at least as likely as not (a 50 percent or greater probability) the current headache disability was incurred in, or is otherwise related to, the Veteran's active service?

B) Is it at least as likely as not that the current headache disability was proximately caused or aggravated by his service-connected sleep apnea OR his any of his service-connected joint disabilities (to include left and right knee chondromalacia patella, left and right ankle Achilles tendonitis, degenerative disc disease of the lumbar spine, and fracture residuals of the right ring finger and right distal toe)?

In answering this second question, the examiner is advised that two opinions are required: one for proximate causation and a second for aggravation.  The term "aggravation" means a permanent worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should attempt to establish a baseline level of severity for the left knee disability prior to aggravation by the service-connected disability.

A complete rationale must be provided for all opinions expressed.  The rationale should consider the pertinent evidence of record, to include the Veteran's lay statements.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




